DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2, 6, 8 have been canceled. Claims 1, 3-5, 7, 9 remain pending and under consideration. 
Applicant's arguments filed 9-20-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Objections
Use of the phrase “hair follicle-derived” to describe the germ stem cells (GSCs) obtained from hair follicle cells is redundant. If “hair follicle-derived germ stem cells” have structures/functions that distinguish them from GSLCs, SSCs, PGCs, primary spermatocytes, testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs, then the phrase could be warranted. However, the specification does not teach how HFGSCs are distinguished from well-known GSLCs, SSCs, PGCs, primary spermatocytes. Nor does it teach whether how HFGSCs are distinguished from testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs. 
Claim Rejections - 35 USC § 112
Claims 1, 3-5, 7, 9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The concept of HFGSCs having reduced methylation of PEG1 and PEG3 genes and increased methylation of H19 and IGF2 genes in claim 1 support in Fig. 13 which shows “in the case5 of HFGSCs, the methylation of PEG1 and Peg3, which are maternal imprinting genes, was decreased, but the methylation of H19 and Igf2, which are paternal imprinting genes, was increased” (pg 27, lines 3-10; Fig. 13). Fig. 13 shows H19 and IGF2 increase, and PEG1 and PEG3 decrease.

    PNG
    media_image1.png
    471
    514
    media_image1.png
    Greyscale

The specification does not provide adequate written description for transdifferentiating any species of mammalian hair follicle cells into hair follicle-derived germ stem cells (HFGSCs) as broadly encompassed by claim 1 other than mouse hair follicle cells. 
Claim 1 is drawn to a  transdifferentiating mammalian hair follicle cells into hair follicle-derived germline stem cells (HFGSCs), the method comprising: culturing mammalian hair follicle cells in a culture medium containing a glial cell line-derived neurotrophic factor (GDNF), GDNF family receptor α1 (GFRα1), and basic fibroblast growth factor (bFGF) in the presence of feeder cells such that HFGSCs are obtained, wherein the HFGSCs are capable of differentiating  into sperm and producing offspring; and the HFGSCs have reduced methylation of PEG1 and Peg3 genes and increased methylation of H19 and IGF2 genes as compared to the mammalian hair follicle cells.
The phrase “hair follicle-derived germline stem cells” capable of becoming sperm in claim 1 encompasses at least 
i) “germ cell-like cell” (GSLCs) capable of becoming spermatocytes (Ge, Scientific Reports, 2014, Vol. 5, pg 1-9), 
ii) “spermatogonial stem cells” (SSCs) (e.g. the well-known SSCs used by applicants as a control on pg 16, line 21; e.g. the SSCs described by Kanatsu-Shinohara (Biol. Reproduction, 2003, Vol. 69, pg 612-616), 
iii) primary spermatocytes (diploid) that were well-known in the art as being capable of giving rise to secondary spermatocytes (haploid), spermatids, and spermatozoa, 
iv) PGCs (Nikolic, Stem Cells International, 2016, Article ID 1741072, pg 1-8); 
v) Wharton’s jelly-derived mesenchymal stem cells (HWJMSCs) capable of becoming sperm cells (Amidi, In Vitro Cell Dev. Biol. – Animal, 2015, Vol. 51, pg 1093-1101); and 
vi) hair follicle derived germ stem cell-like cells (HFGSCs) capable of becoming functional sperm as described by applicants on pg 30, last paragraph. 
The cells must be XY to capable of differentiating into sperm. The claims do not encompass female germline stem cells (FGSCs) Zhou (Nature cell Biol., 2009, Vol. 11, No. 5, pg 631-636, plus supplementary information). 
Easley (Cell Reports, 2012, Vol. 2, pg 440-446) taught spermatogonial stem cell medium containing bFGF, GDNF, sodium selenite, palmitic acid, palmitoleic acid, stearic acid, oleic acid, linoleic acid, linolenic acid for use in differentiating mouse cells into sperm stem cells (pg 445, “Mouse [sperm stem cell (SSC)] medium and FACS”). Since the time of filing, Rombaut (Mol. Human Reprod., 2018, Vol. 24, No. 2, pg 47-54) taught 
“In all species, the onset and continuation of spermatogenesis requires a well-coordinated temporal and spatial organization of cell proliferation and differentiation and relies on several, still largely unknown, signaling mechanisms provided by the testicular niche environment. This testicular niche consists of two compartments: the interstitial tissue and the seminiferous tubules. Sertoli cells are present inside the tubules and serve as a structural support for germ cells. The tubules are surrounded by peritubular myoid cells. Outside the tubules, the insterstitium consists of Leydig cells, macrophages, fibroblasts and blood vessels. Hence, it is complex to translate this testicular niche towards an in vitro system. Success stories have started from mouse PSCs (mPSCs) that were differentiated towards male gametes, resulting in live offspring. Hayashi et al. differentiated mPSCs towards primordial germ cell (PGC) like cells (PGCLCs) with the help of an induction towards the germ cell line by three members of the transforming growth factor beta (TGFβ) superfamily: Activin A and bone morphogenic proteins (BMP) 4 and 8b, in addition to the commonly used growth factors basic fibroblastic growth factor (bFGF), epidermal growth factor (EGF), leukaemia inhibitory factor (LIF) and stem cell factor (SCF). The obtained cells were transplanted into the testis of a mouse model, resulting in full spermatogenesis and offspring (Hayashi et al., 2011). More recently, complete spermatogenesis was obtained in a petri dish and the produced mouse spermatid-like cells resulted in live offspring after ICSI (Zhou et al., 2016). In this study, an initial induction towards the germ cell line was executed by Activin A and bFGF. These competent cells were pushed further towards PGCLCs by stimulation with BMP4, BMP8a, SCF, EGF and LIF. The obtained PGCLCs were subsequently co-cultured with neonatal testicular somatic cells that not only provide cell–cell contacts, but also secrete sex steroids and cytokines. Also, extra regulators like retinoic acid (RA), BMP4, BMP8a, Activin A, follicle stimulating hormone (FSH), bovine pituitary extract (BPE) and testosterone were added to the culture medium and were shown to be important for the formation of spermatid-like cells. This success can be explained by the implementation of a stepwise approach mimicking the in vivo niche. The factors of the TGFβ superfamily, vitamin A metabolites, growth factors, sex steroids and testicular somatic cell support are known to contribute to in vivo spermatogenesis and are also known to be important regulators in mouse in vitro differentiation towards gametes. Nevertheless, complete in vitro spermatogenesis starting from human PSCs (hPSCs) has not been obtained, possibly because the specific pathways in human spermatogenesis are not fully clear or have not been mimicked closely enough in vitro. Up to now, most of the human studies have applied only a few of the above-mentioned related factors used in the mouse studies in their differentiation culture, with promising but still amendable results. Also, due to the interspecies differences in spermatogenesis between rodents and human (Dym et al. 2009), it is inefficient to just copy the protocols used in mouse studies and apply them on human cells. Therefore, factors contributing to human in vitro spermatogenesis need to be unravelled” (paragraph bridging pg 47-49). 

Accordingly, spermatogenesis in humans was unpredictable. 
The specification is limited to transdifferentiating mouse hair follicle cells using DMEM/F12 containing bFGF, GDNF, and GFRα1 (pg 12, 1st full para) and “STO feeder cells as described in Example 1-3” (pg 21, line 18; referred to as “SIM mouse embryo-derived thioguanine- and auabain resistant feeder cells” in Example 1 on pg 12). The germ stem cells obtained were injected into the testes of mice and were capable of producing offspring (pg 16, “Transplantation”). 
The specification does not correlate the mouse hair follicle cells or conditions to any other mammalian species, specifically humans as described by Rombaut as unpredictable. 
An adequate written description of method of transdifferentiating cells into spermatogonial stem cells requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the species of starting cells within the genus, and a representative number of species of cells within the genus of the final HFGSCs obtained. It is not sufficient to define a method of differentiation solely by its principal biological property, i.e. transdifferentiation of any mammalian species of hair follicle cell into any HFGSC capable of becoming functional sperm and produce offspring, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any combination of any species of hair follicle cell, spermatogonial stem cell medium comprising GDNF, GFRα1, bFGF, and feeder cells that produces any type of HFGSCs. Also, naming a method and reagents within the method generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all methods of transdifferentiating any mammalian species of hair follicle cell in medium comprising GDNF, GFRα1, bFGF, and feeder cells to obtain any type of HFGSC without defining what means will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 
Response to arguments
Applicants argue the specification uses the term “mammalian” or “mouse” and conclude both have adequate written description. Applicants’ argument is not persuasive for reasons set forth in the rejection. 

The specification lacks written description for a “hair follicle-derived germ stem cell” (HFGSC) capable of making sperm as required in claim 1. 
HFGSCs capable of becoming spermatocytes are a product-by-process. The structures/functions that define HFGSCs as compared to other germ stem cells capable of becoming spermatocytes is not defined in the specification or the art at the time of filing. 
HFGSCs appear encompasses at least: 
i) “germ cell-like cell” (GSLCs) capable of becoming spermatocytes (Ge, Scientific Reports, 2014, Vol. 5, pg 1-9), 
ii) “spermatogonial stem cells” (SSCs) (e.g. the well-known SSCs used by applicants as a control on pg 16, line 21; e.g. the SSCs described by Kanatsu-Shinohara (Biol. Reproduction, 2003, Vol. 69, pg 612-616), 
iii) primary spermatocytes (diploid) that were well-known in the art as being capable of giving rise to secondary spermatocytes (haploid), spermatids, and spermatozoa, 
iv) PGCs (Nikolic, Stem Cells International, 2016, Article ID 1741072, pg 1-8); 
v) Wharton’s jelly-derived mesenchymal stem cells (HWJMSCs) capable of becoming sperm cells (Amidi, In Vitro Cell Dev. Biol. – Animal, 2015, Vol. 51, pg 1093-1101); and 
vi) hair follicle derived germ stem cell-like cells (HFGSCs) capable of becoming functional sperm as described by applicants on pg 30, last paragraph. 
Applicants do not teach the hair follicle-derived GSCs capable of becoming spermatocytes have the structures/functions as well-known GSLCs, SSCs, PGCs, or primary spermatocytes. Nor do applicants distinguish the hair follicle-derived GSCs from GSLCs, SSCs, PGCs, or primary spermatocytes. Furthermore, the specification does not teach whether hair follicle-derived GSCs have any characteristics that are unique as compared to testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs, etc. Accordingly, the structures and functions that define HFGSCs and distinguish them from GSLCs, SSCs, PGCs, primary spermatocytes, testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs, etc. lack written description. 
Response to arguments
Applicants discussion of HFGSCs is noted but does not address the structures and functions that define HFGSCs and distinguish them from GSLCs, SSCs well-known in the art, primary spermatocytes, or testes-derived GSCs, liver-derived, pancreas-derived, adipose-derived, etc. GSCs. 
Enablement
Claims 1, 3-5, 7, 9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transdifferentiating mouse hair follicle cells in SSC medium comprising bFGF, GDNF, and GFRα1 in the presence of feeder cells such that germ stem cells capable of differentiating into sperm are obtained, does not reasonably provide enablement for transdifferentiating any mammalian species of hair follicle cells or defining the metes and bounds of HFGSCs as compared to GSLCs, SSCs, PGCs, primary spermatocytes, testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs, etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification does not enable transdifferentiating any species of mammalian hair follicle cells into HFGSCs as broadly encompassed by claim 1 other than mouse hair follicle cells.
The claims and their scope are discussed above. 
The state of the art, and the unpredictability of correlating the specific combination of factors required for differentiating any species of cells into spermatogonial cells is discussed above by Easley, and Rombaut. In particular, spermatogenesis in humans was unpredictable as described by Rombaut. 
The specification is limited to transdifferentiating mouse hair follicle cells using DMEM/F12 containing bFGF, GDNF, and GFRα1 (pg 12, 1st full para) and “STO feeder cells as described in Example 1-3” (pg 21, line 18; referred to as “SIM mouse embryo-derived thioguanine- and auabain resistant feeder cells” in Example 1 on pg 12). The germ stem cells obtained were injected into the testes of mice and were capable of producing offspring (pg 16, “Transplantation”). 
The specification does not correlate the mouse cells or conditions to any other mammalian species, specifically humans as described by Rombaut as unpredictable. 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to perform the method of claim 1 in species other than mouse. 

The specification does not enable those of skill to define a “hair follicle-derived germ stem cell” (HFGSC) capable of making sperm as required in claim 1. 
HFGSCs capable of becoming spermatocytes are a product-by-process. The structures/functions that define HFGSCs as compared to other germ stem cells capable of becoming spermatocytes is not defined in the specification or the art at the time of filing. 
The specification does not teach whether HFGSCs are equivalent to: 
i) “germ cell-like cell” (GSLCs) capable of becoming spermatocytes (Ge, Scientific Reports, 2014, Vol. 5, pg 1-9), 
ii) “spermatogonial stem cells” (SSCs) (e.g. the well-known SSCs used by applicants as a control on pg 16, line 21; e.g. the SSCs described by Kanatsu-Shinohara (Biol. Reproduction, 2003, Vol. 69, pg 612-616), 
iii) primary spermatocytes (diploid) that were well-known in the art as being capable of giving rise to secondary spermatocytes (haploid), spermatids, and spermatozoa, 
iv) PGCs (Nikolic, Stem Cells International, 2016, Article ID 1741072, pg 1-8); or
v) Wharton’s jelly-derived mesenchymal stem cells (HWJMSCs) capable of becoming sperm cells (Amidi, In Vitro Cell Dev. Biol. – Animal, 2015, Vol. 51, pg 1093-1101). 
However, applicants do not teach the hair follicle-derived GSCs capable of becoming spermatocytes have the structures/functions as well-known GSLCs, SSCs, PGCs, or primary spermatocytes. Nor do applicants distinguish the hair follicle-derived GSCs from GSLCs, SSCs, PGCs, or primary spermatocytes. Furthermore, the specification does not teach whether hair follicle-derived GSCs have any characteristics that are unique as compared to testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs, etc. The structures and functions that define HFGSCs and distinguish them from GSLCs, SSCs, PGCs, primary spermatocytes, testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs, etc. are not disclosed. 
Accordingly, it would have required those of skill undue experimentation to determine the structures and functions that define “HFGSCs” or distinguish them from well-known GSLCs, SSCs, primary spermatocytes, or testes-derived GSCs, liver-derived, pancreas-derived, adipose-derived, etc. GSCs. 
Indefiniteness
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of a “hair follicle-derived germ stem cell” (HFGSC) capable of becoming sperm cannot be determined as required in claim 1. 
The specification does not teach whether HFGSCs are equivalent to: 
i) “germ cell-like cell” (GSLCs) capable of becoming spermatocytes (Ge, Scientific Reports, 2014, Vol. 5, pg 1-9), 
ii) “spermatogonial stem cells” (SSCs) (e.g. the well-known SSCs used by applicants as a control on pg 16, line 21; e.g. the SSCs described by Kanatsu-Shinohara (Biol. Reproduction, 2003, Vol. 69, pg 612-616), 
iii) primary spermatocytes (diploid) that were well-known in the art as being capable of giving rise to secondary spermatocytes (haploid), spermatids, and spermatozoa, 
iv) PGCs (Nikolic, Stem Cells International, 2016, Article ID 1741072, pg 1-8); or 
v) Wharton’s jelly-derived mesenchymal stem cells (HWJMSCs) capable of becoming sperm cells (Amidi, In Vitro Cell Dev. Biol. – Animal, 2015, Vol. 51, pg 1093-1101).
If HFGSCs are different than GSLCs, SSCs, PGCs, or primary spermatocytes, applicants do not teach the structures/functions that distinguish HFGSCs from GSLCs, SSCs, PGCs, or primary spermatocytes. 
Furthermore, the specification does not teach whether hair follicle-derived GSCs have the same characteristics as testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs, etc. If HFGSCs are different than testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs, etc., applicants do not teach the structures/functions that distinguish HFGSCs from testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs, etc. 
Accordingly, those of skill would not be able to determine the structures and functions that define “HFGSCs” or distinguish them from well-known GSLCs, SSCs, primary spermatocytes, testes-derived GSCs, liver-derived GSCs, pancreas-derived GSCs, adipose-derived GSCs, etc. 
Without such a definition, those of skill would not be able to determine when they were infringing on the claim. 

Claim Rejections - 35 USC § 102
The rejection of claim 6 under 35 U.S.C. 102a1 as being anticipated by Yuanchao (CN103146644) has been withdrawn because the claim has been canceled. 
The rejection of claim 6 under 35 U.S.C. 102a1 as being anticipated by Wei (Scientific Reports, 2016, Vol. 6, No. 36779, pg 1-9) has been withdrawn because the claim has been canceled. 
The rejection of claim 6 under 35 U.S.C. 102a1 as being anticipated by Easley (Cell Reports, 2012, Vol. 2, pg 440-446) has been withdrawn because the claim has been canceled. 
The rejection of claim 6 under 35 U.S.C. 102a1 as being anticipated by Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9) has been withdrawn because the claim has been canceled.
Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9) in view of Wei (Scientific Reports, 2016, Vol. 6, No. 36779, pg 1-9). 
Claim 1 requires using GDNF, GFRα1, and bFGF.
Ge differentiated human fetal skin-derived stem cells (hfSDSCs) into male “hGCLCs in vitro under appropriate conditions” (abstract) using spermatogonial stem cell (SSC) medium containing GDNF (“Diff 1 medium is the same as mouse spermatogonia stem cell medium supplemented with GDNF” - pg 7, end of 1st full paragraph). Ge taught “[o]bviously, hfSDSCs were located on the hair follicle structures and the surface of skin tissues” (pg 2, 2nd full para); therefore, the hGCLCs “located on the hair follicle structures” of Ge are hair follicle cells as required in claim 1. 
Ge did not teach using GFRα1, bFGF and feeder cells as encompassed by claim 1. 
However, Wei used spermatogonial stem cell culture medium comprising STO feeder cells, GDNF, FGF2, GFRA1 (pg 4, 1st full paragraph) to maintain mouse spermatogonial stem-like cells. The cells were implanted into the testes of mice and were capable of becoming spermatocytes (pg 3-4, “Functional validation of stemness for cultured germ cells”). FGF2 was formally known as bFGF. 
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate hair follicle stem cells in SSC media containing GDNF to obtain germ stem cells described by Ge using SSC media comprising GDNF, bFGF, GFRA1, and STO feeder cells to obtain spermatogonial stem-like cells capable of becoming spermatocytes described by Wei. Those of ordinary skill in the art at the time of filing would have been motivated to replace the SSC medium of Ge with the SSC medium of Wei to more closely reflect spermatogenesis conditions and to ensure production of stem cells capable of becoming functional sperm. 
The spermatogonia-like stem cells capable of becoming sperm obtained by the combined teachings of Ge and Wei inherently MUST have the methylation pattern claimed because they are derived from hair follicle stem cells using SSC differentiation medium comprising STO feeder cells, GDNF, FGF2, GFRA1 as encompassed by claim 1. Accordingly, the spermatogonia-like stem cells described by the combined teachings of Ge and Wei are equivalent to the hair follicle-derived spermatogonial stem cells capable of becoming spermatocytes in claim 1.
The starting cells of Ge are hair follicle cells and the final cells of Ge are HFGSCs capable of becoming sperm. The medium required to transdifferentiate them was also described by Ge. So, these have a reasonable expectation of success. Swapping the transdifferentiation culture conditions of Ge with those of Wei had a reasonable expectation of success because they are both spermatogenic culture conditions, and because the conditions of Wei more-closely reflect spermatogenesis conditions. 
Claim 3 has been included because the combined teachings of Ge and Wei did not teach using mouse serum which is equivalent to a spermatogonia stem cell media that is “mouse serum-free medium” as claimed. 
Claim 4 has been included because the feeder cells of Wei were STO cells. 
Claim 5 has been included because Wei taught the SSC media supported the stem cells for 3 months (abstract); therefore, Wei cultured the cells for “3-5 weeks” and then some. 
Claim 7 has been included because the combined teachings of Ge and Wei taught using at least one of GDNF, GFRα1, or bGFG and culturing the cells for 3-5 weeks. 
Claim 9 has been included because applicants state “feeder cells are known to secrete trophic factors” including wingless-type MMTV integration site family (Wnt), bone morphogenic proteins (BMPs), transforming growth factor β, and extracellular matrix (pg 8-9). 
Response to arguments
Applicants argue the combined references did not teach or suggest the claimed invention, provide motivation, or provide a reasonable expectation of successfully arriving at the claimed invention (pg 12, last full paragraph). Applicants’ argument is not persuasive. The hGCLCs capable of becoming spermatocytes described by the combined teachings have the same structure/function as the HFGSCs claimed. Those of ordinary skill in the art at the time of filing would have been motivated to replace the SSC medium of Ge with the SSC medium of Wei to more closely reflect spermatogenesis conditions and to ensure production of stem cells capable of becoming functional sperm. This is all that is required to arrive at the claimed method. Applicants’ discussion of “reasonable expectation of success” is noted, but is not persuasive. The starting cells of Ge are hair follicle cells and the final cells of Ge are HFGSCs capable of becoming sperm. The medium required to transdifferentiate them was also described by Ge. So, these have a reasonable expectation of success. Swapping the transdifferentiation culture conditions of Ge with those of Wei had a reasonable expectation of success because they are both spermatogenic culture conditions, and the conditions of Wei more-closely reflect spermatogenesis conditions. 
Applicants argue the combined teachings did not result in HFGSCs. Applicants’ argument is not persuasive because applicants have not claimed any structure or function of the resultant cells that distinguish them from the cells obtained by Ge or the combined teachings of Ge and Wei. The starting cells of Ge are hair follicle cells and the transdifferentiated cells are HFGSCs because they are capable of becoming spermatocytes.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Pg 12-13 of the response filed 9-20-22 argues unexpected results because Fig. 8 shows superior cell growth rate when all three growth factors were used. Applicants’ argument is not persuasive. The “unexpected results” analysis should begin with what was expected and compare it to applicants’ results taking into account any secondary considerations. In this case, Ge successfully transdifferentiated hair follicle cells into HFGSCs using SSC medium comprising GDNF and the conditions of Wei were known to more closely reflect spermatogenesis conditions. Applicants do not compare the well-known means described by Ge (hair follicle cells cultured in SSC conditions comprising GDNF) to the results obtained by applicants (hair follicle cells cultured in SSC conditions comprising GDNF, GFRα1, bFGF, and feeder cells) or take into consideration that the SSC conditions comprising GDNF, GFRα1, bFGF, and feeder cells described by Wei more-closely reflected primordial spermatogenesis conditions. 
Applicants argue the cells obtained by Ge are not HFGSCs as claimed because they did not express DAZL (pg 14 of the response filed 9-20-22). None of the claims require HFGSCs express DAZL. The specification does not limit HFGSCs to cells that express DAZL. Applicants’ discussion of other markers on pg 15 of the response are not persuasive because they are irrelevant to the structure of the HFGSCs claimed or applicants’ definition of HFGSCs. 

Claims 1, 3-5, 7 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Yuanchao (CN103146644) in view of Wei (Scientific Reports, 2016, Vol. 6, No. 36779, pg 1-9). 
Yuanchao transdifferentiated mouse hair follicle stem cells into PGCs capable of becoming spermatocytes upon implantation into testes of a mouse (paragraph 4). The culture conditions included FGF (end of para 8). The PGCs of Yuanchao are equivalent to the HFGSCs claimed because they are capable of becoming spermatocytes upon implantation into testes of a mouse (pg 28, Example 8, “Confirmation of Fertility of Hair Follicle-Derived Germline Stem Cells (HFGSCs)”). 
Yuanchao did not teach the cells were cultured in GDNF, bFGF, and GFRA1 on feeder cells as required in claim 1 for 3-5 weeks as required in claim 5. 
However, Wei used spermatogonial stem cell culture medium comprising STO feeder cells, GDNF, FGF2, GFRA1 (pg 4, 1st full paragraph) to maintain mouse spermatogonial stem-like cells. The cells were implanted into the testes of mice and were capable of becoming spermatocytes (pg 3-4, “Functional validation of stemness for cultured germ cells”). FGF2 was formally known as bFGF. Wei taught the spermatogonia stem cell media supported the stem cells for 3 months (abstract); therefore, Wei cultured the cells for “3-5 weeks” and then some which is equivalent to claim 5. 
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to transdifferentiate hair follicle stem cells in differentiation media containing FGF to obtain germ stem cells capable of becoming sperm as described by Yuanchao using SSC media comprising GDNF, bFGF, GFRA1, and STO feeder cells to obtain spermatogonial stem-like cells capable of becoming spermatocytes described by Wei. Those of ordinary skill in the art at the time of filing would have been motivated to replace the SSC medium of Ge with the SSC medium of Ge to more closely reflect spermatogenesis conditions and to ensure production of stem cells capable of becoming functional sperm. 
The stem cells obtained by the combined teachings of Yuanchao and Wei inherently MUST have decreased methylation of “maternal imprinting genes” PEG1 and PEG3 and increased methylation of “paternal imprinting genes” H19 and IGF2 genes because they are made using the steps of claims 1 or 7 and because Yuanchao and Wei obtained stem cells capable of becoming spermatozoa. 
Claim 9 has been included because applicants state “feeder cells are known to secrete trophic factors” including wingless-type MMTV integration site family (Wnt), bone morphogenic proteins (BMPs), transforming growth factor β, and extracellular matrix (pg 8-9). 
Response to arguments
Pg 17-18 of the response filed 9-20-22 argues unexpected results because Fig. 8 shows superior cell growth rate when all three growth factors were used. Applicants’ argument is not persuasive. The “unexpected results” analysis should begin with what was expected by Yuanchao and compare it to applicants’ results taking into account any secondary considerations. In this case, Yuanchao successfully transdifferentiated hair follicle cells into HFGSCs using SSC medium comprising bFGF; therefore, the “bFGF” conditions in Fig. 8 cannot be the same as the bFGF conditions of Yuanchao because they did not result in HFGSCs but the bFGF conditions of Yuanchao did result in HFGSCs. 
Applicants argue the combined teachings did not result in HFGSCs. Applicants’ argument is not persuasive because applicants have not claimed any structure or function of the resultant cells that distinguish them from the cells obtained by Yuanchao or the combined teachings of Yuanchao and Wei. The starting cells of Yuanchao are hair follicle cells and the transdifferentiated cells are HFGSCs because they are capable of becoming spermatocytes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi (Animal Reprod. Sci., 2014, Vol. 147, No. 1-2, pg 74-85) differentiated chicken ES cells into spermatogonial stem cells using feeder cells. 
Brinster (20070192881) cultured spermatogonial cells in spermatogonial stem cell medium comprising STO feeder cells, GDNF, GFRα1, and bFGF (description of Fig. 10A-10E, 13).  

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632